Case 5:17-cr-00391-XR Document 2084 Filed 09/09/20 Page1of1
Case: 19-50866 Document: 00515557022 + Page:1 Date Filed: PYLE

 

SEP -9 2020
United States Court of Appeals cverk. us. vistrict
RET CECE WESTERN DISTRICT OF
OFFICE OF THE CLERK Br
DEPUTY CLERK
LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,

Suite 115
NEW ORLEANS, LA 70130

September 09, 2020
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:

No. 19-50866 USA v. Richard Gamez ld
USDC No. 5:17-CR-391-7 ~

Your court-appointed attorney has moved to withdraw as your counsel
in the above case.

Under Anders v. California, 386 U.S. 738, (1967), you have the
right to respond to your counsel's motion raising any points you
choose showing why your appeal has merit and why the court should
consider your case. You should state the facts and legal
authorities why you think your conviction should be reversed. You
have 30 days to respond. Your response may not exceed 30 pages.
You need to send us 1 copy and an additional copy should be served
on the United States Attorney.

 

If you do not file a response within 30 days, the court will review
counsel's brief and decide whether the appeal is frivolous. If
you want your case dismissed, please inform the court of this
immediately.

Sincerely,
LYLE W. CAYCE, Clerk
By:

Casey A. Sullivan, Deputy Clerk
504-310-7642

 

Ms. Jeannette Clack
Mr. Richard Gamez

Mr. Joseph H. Gay Jr.
Ms. Kimberly S. Keller
